DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).  Applicant’s fig.1-3, and 8 are considered colored photographs and are not accepted. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the walk-in cold room (claim 2), four series (claim 6) & four knob step sets (claim 13) (NOTE: Regarding the knob step sets- applicant only explicitly shows 3 sets/series on the knob) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Objections
Claims 1,9,5 & 12 are objected to because of the following informalities:  
Regarding claim 1, Applicant discloses “retainer for retaining the relative, rotational position…” without the proper inclusion of “a” prior to the introduction of this component.  Since Applicant has not recited “the retainer,” this is not considered lack of antecedent basis, however,  appropriate correction is required.
Regarding claims 1 and 9, Applicant does not explicitly disclose a first end or a second end of the rod in Applicant’s specifications, however, it is apparent that that the oblong mounting end (57) is the first end, and the oblong threaded end (56) is the second end, based on Applicant’s Specifications and 
Regarding claims 5 and 12, Applicant discloses “a tubular rod received configured to be received…”.  This appears to be a typographical error and should recite “a tubular rod receiver configured to be received…” in reference to the tubular rod receiver 60, based on Applicant’s specifications. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In these claims, Applicant discloses either “four series” of steps (claim 7) or “four index washer step sets…”(claims 9,14) however, it is unclear what are the 4 sets or series identified in the washer. In applicant’s figures, there are only 6 steps labeled on the washer (fig.4) and it is unclear which of the remaining unlabeled steps are considered high, middle, low steps and which sets of steps create each series/step sets. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9,12-15 is/are rejected under 35 U.S.C. 103 as being obvious over Mitchell et al. US 9068376 (hereinafter referred to as Mitchell) and further in view of Finkelstein et al. US 7484390 (hereinafter referred to as Finkelstein). 
NOTE: Some dependent claims will be included in the 103 combination for their corresponding independent claim for the purposes of clarity. 

Regarding claim 1, Mitchell teaches a cold room latch for a walk-in cold room (see background of invention) having a locking handle (11) with a moveable bolt (not labeled, see summary of invention) comprising, 
an exterior strike assembly (16) having a housing (25) and a rod holder (30) coupled to said housing, and 
an interior release assembly (47,46,17) having a turn knob (46 – The term knob, as defined by Merriam-Webster is “a small rounded ornament or handle,” therefore 46 is considered a knob as well which turns, therefore a turn knob, also includes 57) coupled to said knob mounting plate for rotational 
a rod (35) coupled at a first end (end near 1, fig.1) to said turn knob and releasably coupled at a second end (end near 16, fig.1) to said rod holder of said exterior strike assembly, and 
an index washer (56) positioned between said turn knob with said rod extending through said index washer, said index washer having a repeating series of progressively taller steps (see fig.5 – includes 63,65,66,67,68)  extending towards said turn knob, and 
a retainer (84+mounting holes, not labeled, col. 4 lines 35-39) for retaining the relative, rotational position of said index washer relative to said turn knob. (col. 3 lines 22-55, col. 4 lines 40-55)

Mitchell does not explicitly teach a knob mounting plate wherein said index washer would also be positioned between said turn knob and knob mounting plate. 
Mitchell further does not teach wherein said knob mounting plate includes an arcuate slot configured to receive a projection for limited arcuate movement of said knob projection along said arcuate slot (claim 4), 
wherein said knob mounting plate includes a receiver guide and wherein said turn knob includes a rod receiver configured to be received within said receiver guide and receive said rod first end. (claim 5) 

Finkelstein teaches a cold room latch (locking device, deadbolt, strike – see abstract) comprising, 
a release assembly (fig.3a-3b) having a knob mounting plate (102, 308,302,110,304), a turn knob (120), with a retainer (124,125);

(claim 5) wherein said knob mounting plate includes a receiver guide (302) and wherein said turn knob includes a rod receiver (124)  configured to be received within said receiver guide and receive said rod first end.
Although Finkelstein teaches a receiver guide and rod receiver, they are not in the shape of a tube and therefore are not tubular. However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the shape of the receiver guide and the rod receiver to be tubular, in order to accommodate a tubular rod, as it has been held that a change in shape is a design consideration of one skilled in the art since there is no criticality to the explicit shape of the rod and either shape would functional equivalently. MPEP 2144.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Mitchell with the addition of the knob mounting plate, wherein said knob mounting plate includes an arcuate slot configured to receive a projection for limited arcuate movement of said knob projection along said arcuate slot, wherein said knob mounting plate includes a receiver guide and wherein said turn knob includes a rod receiver configured to be received within said receiver guide and receive said rod first end, a concept as taught by Finkelstein, in order to provide an effective seal that prevents dirt, debris, and other undesired materials from contaminating the walk-in cold room and prevent undesirable loss of cooling from said room. (Finkelstein, col. 2 lines 30-33). 

Regarding claim 2, Mitchell (in view of Finkelstein) further teaches cold room latch of claim 1 wherein said exterior strike assembly further includes a strike mounting plate (Mitchell, 31,32, see fig.4) 

Regarding claim 3, Mitchell (in view of Finkelstein) further teaches the cold room latch of claim 1 wherein said retainer comprises at least one knob projection (84) extending from said turn knob, and a recess (mounting holes of 56, col. 4 lines 35-39) within said index washer configured to receive at least a portion of said knob projection. 

Regarding claim 4, the combination of Mitchell & Finkelstein further teaches the cold room latch of claim 3 wherein said knob mounting plate (Finkelstein 102,308) includes an arcuate slot (Finkelstein 310) configured to receive said projection for limited arcuate movement of said knob projection along said arcuate slot. (Finkelstein fig. 3b, col. 3 lines 19-23 – the arcuate slots are a guide for the movement of the knob and therefore limit the movement of the projection from the knob).

Regarding claim 5, Mitchell (further in view of Finkelstein) further teaches the cold room latch of claim 3 wherein said knob mounting plate includes a receiver guide (Finkelstein 302) and wherein said turn knob includes a rod receiver (Finkelstein 124) configured to be received within said receiver guide and receive said rod first end. Although Finkelstein teaches a receiver guide and rod receiver, they are not in the shape of a tube and therefore are not tubular. However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the shape of the receiver guide and the rod receiver to be tubular, in order to accommodate a tubular rod, as it has been held that a change in shape is a design consideration of one skilled in the art since there is no criticality to the explicit shape of the rod and either shape would functional equivalently. MPEP 2144.


Regarding claim 6, Mitchell (further in view of Finkelstein) further teaches the cold room latch of claim 1 wherein said repeating series of progressively taller sized steps of said turn knob are four series of progressively taller sized steps (Mitchell, fig. 6).

Regarding claim 7, Mitchell (further in view of Finkelstein) further teaches the cold room latch of claim 6 wherein said repeating series of progressively taller sized steps of said index washer are four series of progressively taller sized steps (Mitchell fig. 5).

Regarding claim 8, Mitchell (further in view of Finkelstein) further teaches the cold room latch of claim 1 wherein said turn knob includes a central hub (Mitchell 76) and a lever portion (Mitchell 51) extending radially from said central hub.

Regarding claim 9, Mitchell teaches the cold room latch  for a walk-in cold room (see background of invention) having a locking handle (11) with a moveable bolt (not labeled, see summary of invention), comprising, 
an exterior strike housing (25);
a rod holder (30) coupled to said housing, and 
a strike mounting plate (31,32, fig.4) releasably coupled to said exterior strike housing, 
a rod (35) having a first end (end near 1, fig.1) and a second end (end near 16, fig.1) oppositely disposed from said first end, said rod first end being releasably coupled to said rod holder; 
a turn knob (46 – The term knob, as defined by Merriam-Webster is “a small rounded ornament or handle,” therefore 46 is considered a knob as well which turns, therefore a turn knob, also includes 57) coupled to said second end of said rod, said turn knob having an adjustment surface (interior surface 
an index washer (56) having a central hole (61) through which extends said rod (fig.3), said index washer having a plurality of reoccurring index washer steps (all steps, fig.5 – minimum of 3 steps in one set) wherein each index washer step set has a plurality of index washer knob steps (fig.5) said index washer being configured to mate with said turn knob (fig.3) at a plurality of different stationary, rotational positions (col. 3 lines 10-56, col. 4 lines 10-55) to prevent rotational movement between said index washer and said turn knob. 

Mitchell does not explicitly teach a knob mounting plate coupled to said index washer oppositely from said turn knob, said rod also passing through an opening through said mounting plate.
wherein said knob mounting plate includes a receiver guide and wherein said turn knob includes a rod receiver configured to be received within said receiver guide and receive said rod first end. (claim 12) 

Finkelstein teaches a cold room latch (locking device, deadbolt, strike – see abstract) comprising, 
a turn knob (120), 
a rod (110)
having a knob mounting plate (102,302), coupled to said index washer (304) oppositely from said turn knob, said rod also passing through an opening (not labeled, see fig. 3a-3b, cut out in 102) through said mounting plate. 

Although Finkelstein teaches a receiver guide and rod receiver, they are not in the shape of a tube and therefore are not tubular. However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the shape of the receiver guide and the rod receiver to be tubular, in order to accommodate a tubular rod, as it has been held that a change in shape is a design consideration of one skilled in the art since there is no criticality to the explicit shape of the rod and either shape would functional equivalently. MPEP 2144.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Mitchell with the addition of a knob mounting plate coupled to said index washer oppositely from said turn knob, said rod also passing through an opening through said mounting plate, wherein said knob mounting plate includes a receiver guide and wherein said turn knob includes a rod receiver configured to be received within said receiver guide and receive said rod first end (claim 12) , a concept as taught by Finkelstein, in order to provide an effective seal that prevents dirt, debris, and other undesired materials from contaminating the walk-in cold room and prevent undesirable loss of cooling from said room. (Finkelstein, col. 2 lines 30-33). 

Regarding claim 12, Mitchell (in view of Finkelstein) further teaches the cold room latch of claim 9 wherein said knob mounting plate includes a receiver guide (302) and wherein said turn knob includes a rod receiver (124)  configured to be received within said receiver guide and receive said rod.
Although Finkelstein teaches a receiver guide and rod receiver, they are not in the shape of a tube and therefore are not tubular. However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the shape of the receiver guide and the rod 

Regarding claim 13, Mitchell (in view of Finkelstein) further teaches the cold room latch of claim 9 wherein said plurality of reoccurring knob step sets is four knob step sets (Mitchell, fig.6), and wherein each of said four knob step sets includes three progressively taller sized steps (Mitchell, fig.6).

Regarding claim 14, Mitchell (in view of Finkelstein) further teaches the cold room latch of claim 13 wherein said plurality of reoccurring index washer step sets is four index washer step sets (Mitchell, fig.5), and wherein each of said four index washer step sets includes three progressively taller sized steps (Mitchell, fig.5).

Regarding claim 15, Mitchell (in view of Finkelstein) further teaches the cold room latch of claim 9 wherein said turn knob includes a central hub (Mitchell 76) and a lever portion (Mitchell 51) extending radially from said central hub. (Mitchell, fig.3-6)


Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, although there are recesses associated with each index washer step set in Mitchell reference, it is not the projection of the knob that is received within them – rather it is the each index washer step set. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to cold room latches.
Related but not relied upon art: 
Rumble US 20140259958 – does not explicitly show the strike assembly as disclosed. 
Dodge et al. US 20170130485 – does not teach the steps as disclosed. 
Finkelstein US 6877346 – does not teach the steps as disclosed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/F.F.A./
Examiner
Art Unit 3675



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675